NONPRECEDENTIAL  DISPOSITION  
                                                                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                                                               United States Court of Appeals
                                                                                                     For  the  Seventh  Circuit
                                                                                                     Chicago,  Illinois  60604  
                                                                                                       Submitted  June  1,  2015*  
                                                                                                        Decided  June  3,  2015  
  
  
                                                                                                                Before  
  
                                                                                               JOEL  M.  FLAUM,  Circuit  Judge  
  
                                                                                               FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                                                                               MICHAEL  S.  KANNE,  Circuit  Judge  
  
  
No.  14-­‐‑2708                                                                                                                  Appeal   from   the   United  
                                                                                                                                 States   District   Court   for   the  
UNITED  STATES  OF  AMERICA,                                                                                                     Eastern  District  of  Wisconsin.  
      Plaintiff-­‐‑Appellee,  
                                                                                                                                   
                                               v.                                                                                No.  12-­‐‑Cr-­‐‑184  
                                                                                                                                 Rudolph  T.  Randa,  Judge.  
JEFFREY  J.  HUSSINGER,  
       Defendant-­‐‑Appellant.  
  

                                                                                                                 Order  

    Jeffrey  Hussinger  pleaded  guilty  to  conspiring  to  distribute  methamphetamine,  21  
U.S.C.  §§  841,  846,  and  to  possessing  child  pornography,  18  U.S.C.  §2252A.  The  district  
court  sentenced  him  to  concurrent  terms  of  60  months’  imprisonment,  which  the  judge  
repeatedly  described  as  the  minimum  allowed  by  law  for  the  drug  conviction.  But  that  
belief  may  have  been  incorrect.  The  presentence  report  had  concluded  that  Hussinger  is  

                                                                                                 
           *   After   examining   the   briefs   and   the   record,   we   have   concluded   that   oral   argument   is   unnecessary.  

See  Fed.  R.  App.  P.  34(a);  Cir.  R.  34(f).  

                                                                                                                                                                             
No.  14-­‐‑2708                                                                                    Page  2  

eligible  for  a  “safety  valve”  reduction  under  18  U.S.C.  §3553(f).  See  also  U.S.S.G.  §5C1.2.  
The  district  court  never  considered  that  possibility.  Hussinger  contends  that  it  is  a  legal  
mistake  to  impose  a  sentence  influenced  by  a  (potentially)  incorrect  belief  that  the  law  
does  not  allow  any  shorter  term;  the  United  States  concurs  and  confesses  error.  We  
agree  with  the  litigants  and  remand  for  further  consideration.  

   The  district  court’s  first  order  of  business  on  remand  will  be  determining  whether  
Hussinger  satisfies  the  criteria  of  §3553(f).  The  district  court  also  must  take  account  of  
our  recent  decisions  that  affect  both  the  procedure  and  substance  of  conditions  of  su-­‐‑
pervised  release.  See,  e.g.,  United  States  v.  Kappes,  782  F.3d  828  (7th  Cir.  2015).  

    The  judgment  is  vacated,  and  the  case  is  remanded  for  resentencing.